Citation Nr: 0334471	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES


1.  Entitlement to an effective date earlier than July 16, 
2001 for the grant of service connection for tinnitus.

2.  Entitlement to service connection for diabetes associated 
with herbicide exposure.

3.  Entitlement to service connection for diabetic 
retinopathy associated with herbicide exposure.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1978.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Columbia, South Carolina.


REMAND

Here, the veteran maintains that he was exposed to Agent 
Orange during active service in the Republic of Vietnam.  He 
is currently diagnosed as having diabetes mellitus, adult 
onset.  The Board observes that diabetes is a disease 
associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) 
(West 2002); 38 C.F.R. § 3.309(e) (2003).  Therefore, service 
connection for diabetes may be presumed if the veteran served 
in Vietnam during the Vietnam era or if it is otherwise 
demonstrated that the veteran was exposed to herbicides in 
service.  38 C.F.R. § 3.307(a)(6) (2003).

An internal VA fact sheet posted on September 30, 2003, was 
to the effect that:

As we have previously announced, the 
Department received a listing from the 
Defense Department of locations outside 
of Viet Nam where Agent Orange was used 
or tested over a number of years.

A meeting was held with DoD to get 
additional information.  The information 
we currently have gives periods of time, 
locations and chemicals used.  It does 
not contain units involved or individual 
identifying information.  We are 
requesting this information from DoD.

The listings we have are almost 
exclusively Army records although there 
are an extremely limited number of Navy 
and Air Force records.  These listings 
relate only to chemical efficacy testing 
and/or operational testing.  The records 
we have do not refer to the use of Agent 
Orange or other chemicals in routine base 
maintenance activities such as spraying 
along railroad tracks, weed control on 
rifle ranges etc.  We have been informed 
that information on such use does not 
exist.

Continue to contact the 211 staff with 
claims that you have for Agent Orange 
exposure outside of Viet Nam.  Such 
claims should be developed for proof of 
exposure.

In this regard, available service personnel records do not 
place the veteran in Viet Nam, although the record shows that 
the veteran was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  This was in the course of his 
service from September 1966 to September 1972, which was in 
the Vietnam Era.  However, dates of his active service in 
Vietnam have not been verified.  

In statements submitted with his claim, the veteran related 
that although his discharge papers do not reflect Vietnam 
service, he stated that he was frequently sent to Saigon on 
temporary duty (TDY) between May 1968 and July 1968.  During 
his first TDY he was flown into Saigon via a cargo aircraft 
in May 1968, which lasted for approximately four hours. 

Service medical records show the veteran was evaluated on at 
least two occasions during service for manifestations of 
diabetes mellitus.  In April 1969, he had an abnormal oral 
glucose tolerance test.  The recorded findings did not meet 
criteria either for diabetes mellitus or for impaired glucose 
tolerance.  A diagnosis was deferred pending a repeat oral 
glucose tolerance test.  A subsequent glucose tolerance test 
was found to be within normal limits for blood values with 
minimal glycosuria.  

Post service records show that during VA examination in 1978 
all clinical and diagnostic studies at that time, including a 
glucose tolerance test, were normal and revealed no evidence 
of diabetes mellitus.  The veteran was first diagnosed with 
diabetes in August 2001.

On remand, the RO should obtain the veteran's complete 
service personnel records in order to verify his dates of 
service in the Republic of Vietnam or elsewhere in Southeast 
Asia.  Further, on remand he should be afforded an 
appropriate VA examination in order to ascertain the date of 
onset and etiology of his diabetes.  

With regard to the tinnitus issue, in the case of a claim of 
entitlement to an earlier effective date for a grant of 
service connection, the notice to the veteran of evidence 
needed to substantiate the claim must advise him that such 
evidence would consist of evidence that he had previously 
filed an informal claim for service connection within one 
year after separation from service.  Huston v. Principi, 17 
Vet. App. 195 (2003).  There is no such notice in this file, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, supra.  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans et. al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on this 
decision, the Board cannot rectify this problem.

Additionally, it appears that although the veteran is in 
receipt of Social Security Administration (SSA) benefits the 
claims file does not contain SSA records.  These records 
should be obtained to ensure a complete and adequate record 
is considered in this appeal.  

The Board further notes that, while the case is in remand 
status, the RO should provide appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Specifically, the veteran should be informed as 
to what evidence is necessary to support his claim, what 
evidence VA will obtain, and what actions the veteran is 
responsible for.  See 38 U.S.C.A. § 5100 et. seq. (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that once a 
veteran has submitted a substantially 
complete claim, that he be notified of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should contact the veteran in 
writing and ask that he provide any 
additional information that may be 
helpful in verifying his alleged service 
in Vietnam.  In particular, he should be 
asked to identify the dates of his trips 
to Saigon in 1968 with as much 
specificity as possible, i.e., day, 
month, season, in order to facilitate a 
search of records in support of his 
claim.

3.  The RO should request the National 
Personal Records Center (NPRC) to furnish 
a complete copy of the veteran personnel 
records and any documents pertaining to 
the veteran's TDY assignments.  It should 
be determined if the veteran was on TDY 
in Saigon and the length of each such 
stay.  Any other foreign duty should also 
be verified for the record.  

4.  Pursuant to the VA fact sheet, the RO 
is to contact the 211 staff regarding 
this veteran's for Agent Orange exposure 
outside of Viet Nam.  Prior to contacting 
the 211 staff, the claim should be 
developed for proof of exposure.

5.  The RO should also request a copy of 
the SSA decision reportedly granting 
disability benefits to the veteran, to 
include all medical records from the SSA 
that were used in consideration the 
veteran's claim for disability benefits.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claim file, and he so notified.

6.  The veteran is to be scheduled for a 
VA endocrinology examination in order to 
determine the date of onset and etiology 
of his diabetes mellitus.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  

Specifically, the examiner is asked to 
address the significance of the inservice 
glucose tolerance test results.  The 
examiner should determine whether it is 
at least as likely as not that diabetes 
mellitus had its onset during active 
service or within one year after the 
veteran's separation from active service 
or is related to any in-service disease 
or injury, including exposure to Agent 
Orange.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



